legal assistant that she planned to contact the state bar, Joseph contacted
                French. At that time, Joseph informed her that he, not Bunin, was the
                attorney handling her case, and that somehow her file had been
                inadvertently sent to storage. 2 As the statute of limitations was set to
                expire, French chose to represent herself upon firing Bunin & Bunin and
                received less in settlement than she might have been entitled to with the
                assistance of counsel.
                             Under the conditional guilty plea agreement, Bunin admitted
                to the following ethical violations: RPC 1.16 (declining or terminating
                representation), RPC 5.1 (responsibilities of partners, managers, and
                supervisory lawyers), RPC 5.3 (responsibilities regarding nonlawyer
                assistants), and RPC 8.1(3) (bar admission and disciplinary matters). 3
                The agreement provides for a 30-day suspension from practice, to be
                stayed, with the proviso that any new ethics violations will trigger
                imposition of the suspension. It also provides that Bunin will be placed on
                probation with the state bar for 24 months, with the condition that Bunin
                be assigned a mentor who will provide quarterly reports to the state bar.
                Further, Bunin shall separate his law practice from Joseph's practice,
                must take an additional 10 hours of CLE specific to law office
                management both years he is on probation, and will receive a letter of




                      2 Joseph  appeared on behalf of Bunin at the hearing in this matter
                and testified that French was his client, not Bunin's.

                      3 In
                        exchange for this plea, the following alleged ethical violations
                were dismissed: RPC 1.1 (competence), RPC 1.3 (diligence), RPC 1.4
                (communication), and RPC 5.5 (unauthorized practice of law).



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                reprimand. Bunin is also required to pay the costs of the disciplinary
                proceedings.
                            After reviewing the record of the instant disciplinary
                proceedings, we approve the conditional guilty plea agreement.     See SCR
                113(1). Therefore, Bunin is hereby disciplined as follows:
                               (1) Bunin is suspended from the practice of law for 30 days;
                the imposition of this suspension is stayed. Should Bunin's mentor note
                any ethical violations during his or her quarterly reviews and/or should
                the state bar receive any new complaint regarding Bunin that merits
                investigation, the 30-day suspension will be imposed.
                               (2) Bunin shall be on probation for 24 months. As a condition
                of his probation, Bunin will be assigned a neutral mentor selected by the
                state bar. The mentor shall submit quarterly reports to the state bar
                detailing his or her contact with Bunin, his or her impressions of Bunin's
                firm management, and any other pertinent observations.
                               (3) Concurrent to the term of his probation, Bunin must, in
                addition to the 12 hours of mandated yearly CLE, complete 10 extra hours
                of CLE specific to law office management, for a total of 22 CLE credits
                required for each of the two years.
                               (4) Within 30 days of the date of this order, Bunin shall
                dissolve Bunin & Bunin, separate his law practice location from that of
                Joseph, and cease handling cases either with or on behalf of Joseph.
                               (5) The state bar shall issue a letter of reprimand to Bunin
                regarding the instant violations.




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                            (6) Within 30 days from the date of this order, Bunin shall
                pay the costs of the disciplinary proceedings.
                            It is so ORDERED. 4


                                                    Pickering
                                                             Piae.V. Gap     ,   C.J.




                                                                                  J.
                                                    GiBibons


                                                                                  J.
                                                    Hardesty




                                                    Parraguirre


                                                                                  J.




                                                                                  J.




                                                                                  J.
                                                    Saitta



                      4Though    not addressed in the Board's recommendation, the
                conditional guilty plea contemplates the state bar's dismissal of several
                other complaints against Bunin. We approve of the dismissal of these
                specifically referenced cases as though they were incorporated into the
                Board's recommendation.



SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                cc: Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Panel
                      Janeen Isaacson, Assistant Bar Counsel
                      Kimberly Farmer, Executive Director, State Bar of Nevada
                      Michael Warhola, Esq.
                      Perry Thompson, Admissions Office, U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                   5
(0) I947A